DETAILED ACTION
This office action is in response to the amendments/remarks filed on 03/05/2021. Claims 1-24 are pending; claims 1, 13 have been amended.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03/05/2021.  These drawings are acceptable.

Response to Arguments/Amendment
The previous objections to the drawings have been withdrawn in light of the replacement to Fig.7 and the amendment to the specification. 
The previous rejections under 35 USC § 112 (b) have been withdrawn in light of the amendment to claims 1, 13.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record alone or in combination neither discloses nor renders obvious an electromagnetic system for controlling the operating mode of a non-friction coupling assembly; specifically, “ ferromagnetic or magnetic first and second inserts received and retained within the first and second spaced passages, respectively, of the second coupling member, the first and second inserts being in close-spaced opposition across first and second air gaps respectively, with the first and second poles, respectively, of the electromagnetic source, the first and second inserts being in close-spaced opposition across third and fourth air gaps, respectively, with first and second spaced portions, respectively, of the element” and in combination with the remaining structure of claim 1.
The prior art of record alone or in combination neither discloses nor renders obvious a coupling and magnetic control assembly; specifically, “ferromagnetic or magnetic first and second inserts received and retained within the first and second spaced passages, respectively, of the second coupling member, the first and second inserts being in close-spaced opposition across first and second air gaps, respectively, with the first and second poles, respectively, of the electromagnetic source, the first and second inserts being in close-spaced opposition across third and fourth air gaps, respectively, with first and second spaced portions, 5Serial No. 16/701936Atty. Dkt. No. MEII 0380 PUSP Reply to Office Action of January 29, 202181294349 (MNS 099-US) respectively, of the element” and in combination with the remaining structure of claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        




/LILLIAN T NGUYEN/           Examiner, Art Unit 3659